DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 13 July 2022, is reviewed and entered. Claims 1-7, 10, 11, 14-17, 20, and 25 are canceled and claims 8, 12, 18, and 23 are amended, leaving claims 8, 9, 12, 13, 18, 19, 21-24, and 26 pending. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive. Applicant’s arguments are drawn to amended subject matter and are addressed in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 depends from canceled claim 20.
Claim 26 depends from canceled claim 25.
For the purpose of examination, claims 21 and 26 are being treated as independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Morris (U.S. 6,566,285).

As to claims 21 and 26, Morris discloses the leggings, wherein an elastic band (an interlining strip 10 which is comprised of elastic such as LYCRA as disclosed in col 4 line 10-15) is located between the front exterior waistband piece and the front interior waistband piece and located between the rear exterior waistband piece and the rear interior waistband piece (20 is folded at 8 to form an exterior and interior waistband piece, and 10 is therebetween as shown in fig 2).

Claim Rejections - 35 USC § 103

Claims 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lululemon (see NPL) in view of Morris (U.S. 6,566,285) and Finch (see NPL).
Regarding Claim 8, Lululemon teaches leggings (see images of leggings on Page 1) made of a fabric (Brushed Luon®, see fabric in images of leggings), the leggings comprising:
a plurality of waistband pieces (see front and rear view of waistband on legging of Lululemon, Examiner notes that the term "piece" is very broad and merely means "a limited portion or quantity of something". (Noun defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)) configured to be affixed together to form a waistband portion (capable of being affixed together, such as at side seams, and intended to be affixed together to form the circumferential waistband portion),
the waistband portion (see waistband portion above seam near waist in images of leggings) configured to wrap around a wearer (i.e., are capable of wrapping around a wearer, depending on the wearer and way in which the garment is worn),
the waistband portion having a top edge and a bottom edge, the plurality of waistband pieces comprising a front exterior waistband piece (see front view of waistband on legging of Lululemon, Examiner notes that the term "piece" is very broad and merely means "a limited portion or quantity of something". (Noun defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)), a rear exterior waistband piece (see rear view of waistband on legging of Lululemon, Examiner notes that the term "piece" is very broad and merely means "a limited portion or quantity of something". (Noun defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)); and
a plurality of leg pieces configured to be affixed together to form a leg portion (see Lululemon figures, capable of being affixed together and intended to be affixed together, at least integrally, Examiner notes that the term "piece" is very broad and merely means "a limited portion or quantity of something". (Noun defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)),
the leg portion having an inside leg surface configured to contact legs of the wearer (inside surface of a leg portion of the leggings that is capable of contacting legs of a wearer, depending on the wearer and way in which the garment is worn; see images),
an outside leg surface (outside surface of a leg portion of the leggings), and
a top leg edge connected to the bottom waistband edge of the waistband portion (see top of leg portion edge connected to the bottom waistband edge near the seam in the images),
the outside leg surface formed from the first side of the fabric (the outside portion of the leggings being formed of the first side of the fabric) and the inside leg surface formed from a second side of the fabric being brushed (the inside leg surface being formed from a second side of the fabric that is brushed; see bottom of Page 1, because the fabric is brushed, that necessarily includes being brushed at least one time).
Lululemon discloses a front and rear waistband piece, but does not disclose interior and exterior waistband pieces, each formed from a first side of the fabric.
Morris teaches a similar configuration (waistband 20) including a plurality of waistband pieces comprising a front exterior waistband piece, a rear exterior waistband piece, a front interior waistband piece, and a rear interior waistband piece (fabric 12 is folded about fold line 8 as disclosed in col 4 line 30-40, and this results in an exterior waistband piece and an interior waistband piece, and the waistband necessarily has a front affixed to a rear, such as by side seams or integral formation such as circular knitting, Examiner notes that the term "piece" is very broad and merely means "a limited portion or quantity of something". (Noun defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)) each formed from a first side of the fabric (due to being formed from a single fabric folded at 8).
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon's teaching of a legging with waistband to include Morris' teaching of a legging with a waistband wherein the inside and outside surfaces are made of first side of fabric such as by folding a fabric over resulting in an interior and exterior piece, since doing so is known in the art and would reduce manufacturing costs due to forming in one piece, while still allowing for a curved waistband (see Col. 1, lines 21-32 of Morris).
Lululemon does not expressly disclose the first side of the fabric being brushed multiple times.
Lululemon does disclose the fabric is brushed (Brushed Luon®), but not specifically “multiple times.”
Finch teaches a fabric being brushed multiple times (see sides mentioned "Double Brushed Polyester Spandex Knits").
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon and Morris' teaching of leggings having a brushed fabric with a fabric that is brushed multiple times as taught by Finch, since doing so is known in the art and would provide brushed softening to both sides of the fabric such that the material has a suede-like-hand (see "Double Brushed Polyester Spandex Knits" of Finch).
The combined references teach the claimed invention, but are not specific about the number of brushings. While this appears to be a product-by-process claim, it is recognized that the additional brushing, depending on conditions applied, may give rise to different degrees of texturizing. However, it would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes, e.g., one or multiple, according to personal preferences of desired softness or thermal protection and since it has been held that discovering an optimal value of a result effective variable or optimum or workable ranges involves only routine skill in the art . See MPEP 2144.05(ii)(A)(B).
With respect to product-by-process claims, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 9, the combined references teach the claimed invention and wherein the first side of the fabric is brushed multiple times (as detailed above by the modified references), but does not specify three times.
It would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes to specifically three according to personal preferences of desired softness or thermal protection and since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(ii)(B).
Regarding Claim 12, the combined references teach the claimed invention and wherein the elastic band (10 of Morris, which includes elastic strands; see Col. 4, lines 10-16 of Morris) is located between the front exterior waistband piece and the front interior waistband piece (see placement in Fig. 2 of Morris) and located between the rear exterior waistband piece and the rear interior waistband piece (see placement in Fig. 2 of Morris).
Regarding Claim 13, the combined references teach the claimed invention and wherein a length of the top waistband edge (length of the top edge of the waistband of Lululemon) to a length of the bottom waistband edge (length of the bottom edge of the waistband of Lululemon), but are silent about the ratio specifically being between 0.8095 and 0.8919.
The combined references teach the claimed invention but are silent about the ratio explicitly being within the range of 0.8095-0.8919.
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to include the value being within the exact range cited since it appears to be within that range, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). For purpose of compact prosecution, it is noted that considerations for allegations of unexpected results are further discussed in MPEP 716.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lululemon (see NPL) in view of Morris (U.S. 6,566,285), Finch (see NPL), and Jensen (US 20130095730 A1).

Regarding Claim 18, Lululemon teaches leggings (see images of leggings on Page 1) made of a fabric (Brushed Luon®, see fabric in images of leggings),
the leggings comprising:
a plurality of waistband pieces (see front and rear view of waistband on legging of Lululemon, Examiner notes that the term "piece" is very broad and merely means "a limited portion or quantity of something". (Noun defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)) configured to be affixed together to form a waistband portion (capable of being affixed together, such as at side seams, and intended to be affixed together to form the circumferential waistband portion),
the waistband portion (see waistband portion above seam near waist in images of leggings) configured to wrap around a wearer (i.e., are capable of wrapping around a wearer, depending on the wearer and way in which the garment is worn),
the waistband portion having a top edge and a bottom edge, the plurality of waistband pieces comprising a front exterior waistband piece (see front view of waistband on legging of Lululemon, Examiner notes that the term "piece" is very broad and merely means "a limited portion or quantity of something". (Noun defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)), a rear exterior waistband piece (see rear view of waistband on legging of Lululemon, Examiner notes that the term "piece" is very broad and merely means "a limited portion or quantity of something". (Noun defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)); and
a plurality of leg pieces configured to be affixed together to form a left portion (see Lululemon figures, capable of being affixed together and intended to be affixed together, at least integrally, Examiner notes that the term "piece" is very broad and merely means "a limited portion or quantity of something". (Noun defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)),
the leg portion having an inside leg surface configured to contact legs of the wearer (inside surface of a leg portion of the leggings that is capable of contacting legs of a wearer, depending on the wearer and way in which the garment is worn; see images),
an outside leg surface (outside surface of a leg portion of the leggings), and
a top leg edge connected to the bottom waistband edge of the waistband portion (see top of leg portion edge connected to the bottom waistband edge near the seam in the images),
the outside leg surface formed from the first side of the fabric (the outside portion of the leggings being formed of the first side of the fabric) and the inside leg surface formed from a second side of the fabric being brushed one time (the inside leg surface being formed from a second side of the fabric that is brushed; see bottom of Page 1),
Lululemon does not disclose wherein a length of the top edge is smaller than a length of the bottom edge, a length of the top edge being shorter than a length of the bottom edge to shape a midsection the wearer.
Jenson teaches a similar garment (“COMPRESSION CLOTHING,” title) including a length of the top edge is smaller than a length of the bottom edge (figures 6 and 7 show the top edge of 100 is shorter than the bottom edge at 111), a length of the top edge being shorter than a length of the bottom edge to shape a midsection the wearer.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed  to provide a length of the top edge smaller than a length of the bottom edge for the purpose of fitting to the contours of the wearer’s body such as a narrower waist than hips, or to shape the wearer’s body into the desired contours, such as a narrower waist than hips.
Lululemon discloses a front and rear waistband piece, but does not disclose interior and exterior waistband pieces, each formed from a first side of the fabric.
Morris teaches a similar configuration (waistband 20) including a plurality of waistband pieces comprising a front exterior waistband piece, a rear exterior waistband piece, a front interior waistband piece, and a rear interior waistband piece (fabric 12 is folded about fold line 8 as disclosed in col 4 line 30-40, and this results in an exterior waistband piece and an interior waistband piece, and the waistband necessarily has a front affixed to a rear, such as by side seams or integral formation such as circular knitting, Examiner notes that the term "piece" is very broad and merely means "a limited portion or quantity of something". (Noun defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)) each formed from a first side of the fabric (due to being formed from a single fabric folded at 8).
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon's teaching of a legging with waistband to include Morris' teaching of a legging with a waistband wherein the inside and outside surfaces are made of first side of fabric such as by folding a fabric over resulting in an interior and exterior piece, since doing so is known in the art and would reduce manufacturing costs due to forming in one piece, while still allowing for a curved waistband (see Col. 1, lines 21-32 of Morris).
Lululemon does not expressly disclose the first side of the fabric being brushed multiple times.
Lululemon does disclose the fabric is brushed (Brushed Luon®), but not specifically “multiple times.”
Finch teaches a fabric being brushed multiple times (see sides mentioned "Double Brushed Polyester Spandex Knits").
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon and Morris' teaching of leggings having a brushed fabric with a fabric that is brushed multiple times as taught by Finch, since doing so is known in the art and would provide brushed softening to both sides of the fabric such that the material has a suede-like-hand (see "Double Brushed Polyester Spandex Knits" of Finch).
The combined references teach the claimed invention, but are not specific about the number of brushings. While this appears to be a product-by-process claim, it is recognized that the additional brushing, depending on conditions applied, may give rise to different degrees of texturizing. However, it would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes, e.g., one or multiple, according to personal preferences of desired softness or thermal protection and since it has been held that discovering an optimal value of a result effective variable or optimum or workable ranges involves only routine skill in the art . See MPEP 2144.05(ii)(A)(B).
With respect to product-by-process claims, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Lululemon does not disclose an elastic band located at or near the top edge to hold the leggings onto the wearer.

Morris teaches an elastic band (10 including 15; see abstract) located at or near a similar configuration (i.e. a top edge; see Fig. 2 and 3). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon's teaching of a legging with waistband to include Morris' teaching of a legging with a waistband having an elastic band, for improved wearer comfort. 

Regarding Claim 19, the combined references teach the claimed invention and wherein the first side of the fabric is brushed multiple times (as detailed above by the modified references of Lululemon, Morris, and Finch), but does not specify three times. 
 It would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes to specifically three according to personal preferences of desired softness or thermal protection and since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(ii)(B).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lululemon (see NPL) in view of Morris (U.S. 6,566,285), Finch (see NPL), and Jensen (US 20130095730 A1) as applied to claim 18 above, and further in view of Hays (US 9,717,282).

Regarding Claim 22, the combined references do not disclose a ratio of the length of the top waistband edge to the length of the bottom waistband edge is between 0.8095 and 0.8919.
Hays teaches a similar configuration (i.e. a waistband, see 14 in e.g. Fig. 4, 5) with a similar configuration (i.e. a length of the top edge, 42 and/or 52; see Fig. 8 and 9 and  a length of the bottom edge, a length of 44 and/or 54; see Fig. 8 and 9) having what appears to be a ratio between 0.8095 and 0.8919 (i.e. Fig. 4, 5, 8, and 9 and Col. 7, lines 49-53 shows and describes the 42 relative to 44. Based on this, it appears 42 and 44 have been transposed in Col. 8, lines 59-61 such that it appears 42 should be 14 5/8 inch and 44 should be 16 5/8 inch. It is noted that this ratio would be approximately 0.88, which is within the claimed range).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon and Morris' teaching of a waistband having a top edge and bottom edge to include Hays’ teaching of a waistband having a top edge length than is shorter than a bottom edge length since doing so would help smooth and restrain a garment wearer’s abdominal areas without causing undesirable cinching and a muffin top effect (see Col. 7, lines 53-61 of Hays).
The combined references teach the claimed invention but are silent about the ratio explicitly being within the range of 0.8095-0.8919 and about brushing on the first side. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to include the value being within the exact range cited since it appears to be within that range, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). For purpose of compact prosecution, it is noted that considerations for allegations of unexpected results are further discussed in MPEP 716.
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon having a top edge and bottom edge to include Hays’ teaching of a waistband having a top edge length than is shorter than a bottom edge length since doing so would help smooth and restrain a garment wearer’s abdominal areas without causing undesirable cinching and a muffin top effect (see Col. 7, lines 53-61).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lululemon (see NPL) in view of Morris (U.S. 6,566,285), Finch (see NPL), and Hays (US 9,717,282).

Regarding Claim 23, Lululemon teaches leggings (see images of leggings on Page 1) made of a fabric (Brushed Luon®, see fabric in images of leggings), the leggings comprising:
a plurality of waistband pieces (see front and rear view of waistband on legging of Lululemon, Examiner notes that the term "piece" is very broad and merely means "a limited portion or quantity of something". (Noun defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)) configured to be affixed together to form a waistband portion (capable of being affixed together, such as at side seams, and intended to be affixed together to form the circumferential waistband portion),
the waistband portion (see waistband portion above seam near waist in images of leggings) configured to wrap around a wearer (i.e., are capable of wrapping around a wearer, depending on the wearer and way in which the garment is worn),
the waistband portion having a top edge and a bottom edge, the plurality of waistband pieces comprising a front exterior waistband piece (see front view of waistband on legging of Lululemon, Examiner notes that the term "piece" is very broad and merely means "a limited portion or quantity of something". (Noun defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)), a rear exterior waistband piece (see rear view of waistband on legging of Lululemon, Examiner notes that the term "piece" is very broad and merely means "a limited portion or quantity of something". (Noun defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)); and
a plurality of leg pieces configured to be affixed together to form a leg portion (see Lululemon figures, capable of being affixed together and intended to be affixed together, at least integrally, Examiner notes that the term "piece" is very broad and merely means "a limited portion or quantity of something". (Noun defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)),
the leg portion having an inside leg surface configured to contact legs of the wearer (inside surface of a leg portion of the leggings that is capable of contacting legs of a wearer, depending on the wearer and way in which the garment is worn; see images),
an outside leg surface (outside surface of a leg portion of the leggings), and
a top leg edge connected to the bottom waistband edge of the waistband portion (see top of leg portion edge connected to the bottom waistband edge near the seam in the images),
the outside leg surface formed from the first side of the fabric (the outside portion of the leggings being formed of the first side of the fabric) and the inside leg surface formed from a second side of the fabric being brushed (the inside leg surface being formed from a second side of the fabric that is brushed; see bottom of Page 1, because the fabric is brushed, that necessarily includes being brushed at least one time).
Lululemon discloses a front and rear waistband piece, but does not disclose interior and exterior waistband pieces, each formed from a first side of the fabric.
Morris teaches a similar configuration (waistband 20) including a plurality of waistband pieces comprising a front exterior waistband piece, a rear exterior waistband piece, a front interior waistband piece, and a rear interior waistband piece (fabric 12 is folded about fold line 8 as disclosed in col 4 line 30-40, and this results in an exterior waistband piece and an interior waistband piece, and the waistband necessarily has a front affixed to a rear, such as by side seams or integral formation such as circular knitting, Examiner notes that the term "piece" is very broad and merely means "a limited portion or quantity of something". (Noun defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)) each formed from a first side of the fabric (due to being formed from a single fabric folded at 8).
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon's teaching of a legging with waistband to include Morris' teaching of a legging with a waistband wherein the inside and outside surfaces are made of first side of fabric such as by folding a fabric over resulting in an interior and exterior piece, since doing so is known in the art and would reduce manufacturing costs due to forming in one piece, while still allowing for a curved waistband (see Col. 1, lines 21-32 of Morris).
Lululemon does not expressly disclose the first side of the fabric being brushed multiple times.
Lululemon does disclose the fabric is brushed (Brushed Luon®), but not specifically “multiple times.”
Finch teaches a fabric being brushed multiple times (see sides mentioned "Double Brushed Polyester Spandex Knits").
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon and Morris' teaching of leggings having a brushed fabric with a fabric that is brushed multiple times as taught by Finch, since doing so is known in the art and would provide brushed softening to both sides of the fabric such that the material has a suede-like-hand (see "Double Brushed Polyester Spandex Knits" of Finch).
The combined references teach the claimed invention, but are not specific about the number of brushings. While this appears to be a product-by-process claim, it is recognized that the additional brushing, depending on conditions applied, may give rise to different degrees of texturizing. However, it would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes, e.g., one or multiple, according to personal preferences of desired softness or thermal protection and since it has been held that discovering an optimal value of a result effective variable or optimum or workable ranges involves only routine skill in the art . See MPEP 2144.05(ii)(A)(B).
With respect to product-by-process claims, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The combined references teach the claimed invention, but are silent the ratio being between 0.8095 and 0.8919 and about brushing on the first side. 
Hays teaches a similar configuration (i.e. a waistband, see 14 in e.g. Fig. 4, 5) with a similar configuration (i.e. a length of the top edge, 42 and/or 52; see Fig. 8 and 9 and  a length of the bottom edge, a length of 44 and/or 54; see Fig. 8 and 9) having what appears to be a ratio between 0.8095 and 0.8919 (i.e. Fig. 4, 5, 8, and 9 and Col. 7, lines 49-53 shows and describes the 42 relative to 44. Based on this, it appears 42 and 44 have been transposed in Col. 8, lines 59-61 such that it appears 42 should be 14 5/8 inch and 44 should be 16 5/8 inch. It is noted that this ratio would be approximately 0.88, which is within the claimed range).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon and Morris' teaching of a waistband having a top edge and bottom edge to include Hays’ teaching of a waistband having a top edge length than is shorter than a bottom edge length since doing so would help smooth and restrain a garment wearer’s abdominal areas without causing undesirable cinching and a muffin top effect (see Col. 7, lines 53-61 of Hays).
The combined references teach the claimed invention but are silent about the ratio explicitly being within the range of 0.8095-0.8919 and about brushing on the first side. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to include the value being within the exact range cited since it appears to be within that range, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). For purpose of compact prosecution, it is noted that considerations for allegations of unexpected results are further discussed in MPEP 716.
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon, Morris, and Hays' teaching of a waistband having a top edge and bottom edge to include Hays’ teaching of a waistband having a top edge length than is shorter than a bottom edge length since doing so would help smooth and restrain a garment wearer’s abdominal areas without causing undesirable cinching and a muffin top effect (see Col. 7, lines 53-61).

Regarding Claim 24, the combined references teach the claimed invention and wherein the first side of the fabric is brushed multiple times (as detailed above by the modified references of Lululemon, Morris, and Finch), but does not specify three times. 
 It would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes to specifically three according to personal preferences of desired softness or thermal protection and since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(ii)(B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732